846 F.2d 71Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cortez Fonnae GUNTER, Petitioner-Appellant,v.Aaron JOHNSON, Attorney General of North Carolina,Respondents-Appellees.
No. 87-7725.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 29, 1988.Decided April 14, 1988.

Cortez Fonnae Gunter, appellant pro se.
Richard Norwood League, Office of the Attorney General, for appellees.
Before ERVIN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Cortez Gunter, a North Carolina inmate, appeals the district court's dismissal of his 28 U.S.C. Sec. 2254 petition.  The district court entered its judgment on February 25, 1987.  Gunter had thirty days from that date in which to file a timely appeal.  Fed.R.App.P.4(a)(1).  Gunter did not file his notice of appeal until October 9, 1987.  Although the district court may extend the appeal period upon a showing of excusable neglect or good cause on motion of the appellant filed within thirty days of expiration of the appeal period, no further extension is possible after the expiration of this second thirty day period.  Fed.R.App.4(a)(5).  Gunter's notice of appeal was filed more than seven months after entry of judgment and, therefore, was clearly untimely under Rule 4(a).  Accordingly, this Court lacks jurisdiction to hear the appeal.  As the dispositive issues recently have been decided authoritatively, we dispense with oral argument, deny a certificate of probable cause to appeal, and dismiss the appeal.


2
DISMISSED.